    Case 1:20-cv-04296-ARR Document 10 Filed 12/07/20 Page 1 of 7 PageID #: 244




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------   X
                                                                        :
1988 MORRIS AVENUE LLC, 1974 MORRIS AVENUE                              :   20-CV-4296 (ARR)
LLC, 700 BECK STREET LLC, 1143 FOREST AVENUE                            :
LLC, and 1821 TOPPING AVENUE LLC,                                       :   NOT FOR ELECTRONIC
                                                                        :   OR PRINT PUBLICATION
                           Defendants-Appellants,                       :
                                                                        :
         -against-                                                      :   OPINION & ORDER
                                                                        :
FMTB BH LLC,                                                            :
                                                                        :
                           Plaintiff-Appellee.                          :
                                                                        :
---------------------------------------------------------------------   X

ROSS, United States District Judge:

         In this bankruptcy appeal, plaintiff-appellee, FMTB BH LLC (“FMTB” or “appellee”),

moves to dismiss for lack of subject-matter jurisdiction because the bankruptcy court decision

under review is not final under 28 U.S.C. § 158(a). Pl.-Appellee’s Mot. Dismiss 6–9 (“Appellee’s

Mot.”), ECF No. 6-1. Defendants-appellants 1988 Morris Ave LLC, 1974 Morris Ave LLC, 700

Beck Street LLC, 1143 Forest Ave LLC, and 1821 Topping Ave LLC (“appellants”) oppose,

claiming the bankruptcy court decision at issue resolved the adversary proceeding between the

parties. Defs.-Appellants’ Opp’n Mot. Dismiss 4–7 (“Appellants’ Opp’n”), ECF No. 8.1 For the

following reasons, I grant appellee’s motion and dismiss the instant appeal for lack of subject-

matter jurisdiction.




1
  Appellants assert that 1988 Morris Ave LLC was incorrectly sued as “1988 Morris Avenue
LLC,” 1974 Morris Ave LLC was incorrectly sued as “1974 Morris Avenue LLC,” 1143 Forrest
Ave LLC was incorrectly sued as “1143 Forest Avenue LLC,” and 1821 Topping Ave LLC was
incorrectly sued as “1821 Topping Avenue LLC.” Appellants’ Opp’n 1. I use appellants’
preferred titles in this opinion, but appellants have not sought to change the caption.


                                                         1
 Case 1:20-cv-04296-ARR Document 10 Filed 12/07/20 Page 2 of 7 PageID #: 245




                                        BACKGROUND

        FMTB filed for Chapter 11 bankruptcy in April 2018. See Chapter 11 Bankr. Pet., In re

FMTB BH LLC, No. 18-42228 (JMM), ECF No. 1 (Bankr. E.D.N.Y. Apr. 23, 2018). As part of its

bankruptcy proceedings, FMTB brought an adversary proceeding against 1988 Morris Ave LLC,

1974 Morris Ave LLC, 700 Beck Street LLC, 1143 Forest Ave LLC, and 1821 Topping Ave LLC

seeking specific performance of five contracts of sale to purchase five parcels of real property. See

Decision 1, FMTB BH LLC v. 1988 Morris Avenue LLC, No. 18-1052 (JMM), ECF No. 74 (Bankr.

E.D.N.Y. Sept. 2, 2020) (“Sept. 2 Decision”). Appellants subsequently brought breach-of-contract

counterclaims for failing to make monthly mortgage payments required under two of these

contracts. Id.

        After holding a trial, the bankruptcy court found that FMTB “did not default under the

contracts by failing to appear and tender performance on law day because the Defendants breached

the contracts and were unable to transfer the properties in compliance with the contracts.” Id.

However, it held that it could not order specific performance of the contracts or damages for

FMTB’s failure to pay the required monthly mortgage payments because both claims “must be

addressed in the context of the Plaintiff’s bankruptcy case and the Bankruptcy Code.” Id. at 28.

Any relief was “premature” because FMTB had not shown it was entitled to assume the contracts

under 11 U.S.C. § 365. Id. at 28–29. The court noted that if FMTB ultimately assumes the

contracts, it must cure its default in failing to pay the monthly mortgage payments it owes to 1988

Morris Ave LLC and 1821 Topping Ave LLC. Id. at 29. If it does not, then those entities “may have

pre-petition claims for those amounts. Under either scenario, entry of a post-petition judgment on

pre-petition claims would be inappropriate.” Id. Accordingly, the court issued an accompanying

order dismissing appellee’s claim to assume the contracts and appellants’ counterclaims without




                                                 2
 Case 1:20-cv-04296-ARR Document 10 Filed 12/07/20 Page 3 of 7 PageID #: 246




prejudice. See Order 1–2, FMTB BH LLC v. 1988 Morris Avenue LLC, No. 18-1052 (JMM), ECF

No. 75 (Bankr. E.D.N.Y. Sept. 2, 2020).

       Appellants filed the instant appeal on September 11, 2020 seeking review of the September

2 decision and order. Notice Appeal, ECF No. 1. Subsequently, FMTB moved to assume the

contracts, appellants opposed, and the bankruptcy court granted that motion on September 30,

2020. See Order 2, In re FMTB BH LLC, No. 18-42228 (JMM), ECF No. 87 (Bankr. E.D.N.Y.

Sept. 30, 2020) (“Sept. 30 Order”). In doing so, it also ordered FMTB to pay appellants 1988

Morris Ave LLC and 1821 Topping Ave LLC thirty-six months of mortgage payments on two

properties within thirty days. Id. After FMTB notified appellants that it scheduled a closing for

October 26, 2020, see Closing Notice 1, ECF No. 7-5 (annexed as Ex. D to Declaration of Joseph

Zelmanovitz), appellants moved to stay the September 30 order pending appeal, see Mot. Stay

Order Pending Appeal, In re FMTB BH LLC, No. 18-42228 (JMM), ECF No. 100 (Bankr.

E.D.N.Y. Oct. 23, 2020). The bankruptcy court denied this motion orally on October 29, 2020. See

Hearing Held, In re FMTB BH LLC, No. 18-42228 (JMM) (Bankr. E.D.N.Y. Oct. 29, 2020).

       Appellee filed its motion to dismiss on October 30, 2020. See Appellee’s Mot. Appellants

filed their opposition on November 9, 2020, see Appellants’ Opp’n, and appellee filed its reply on

November 12, 2020, see Pl.-Appellee’s Reply, ECF No. 9.

                                     LEGAL STANDARD

       “A case is properly dismissed for lack of subject-matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000). “A plaintiff asserting subject-matter jurisdiction

has the burden of proving by a preponderance of the evidence that it exists.” Id. I have subject-

matter jurisdiction to review bankruptcy court decisions when such appeals are taken from “final




                                                3
    Case 1:20-cv-04296-ARR Document 10 Filed 12/07/20 Page 4 of 7 PageID #: 247




judgments, orders, and decrees.” 28 U.S.C. § 158(a)(1).2

                                           DISCUSSION

          Appellee argues that the September 2 decision and order are not final under 28 U.S.C. §

158(a)(1) because the bankruptcy court “expressly decline[d] to award the relief requested and

le[ft] the matter open to be decided based on further motion practice.” Appellee’s Mot. 7.

Appellants counter that the decision and order are final because they “determined the liability and

the damages in the adversary proceeding” and “no further action is anticipated or required” in that

proceeding. Appellants’ Opp’n 5. I agree with appellee.

          Under 28 U.S.C. § 158(a)(1), “[o]rders in bankruptcy cases qualify as ‘final’ when they

definitively dispose of discrete disputes within the overarching bankruptcy case.” Ritzen Grp., Inc.

v. Jackson Masonry, LLC, 140 S. Ct. 582, 586 (2020). “Given the strong federal policy against

piecemeal appeals, . . . a ‘dispute,’ for appealability purposes in the bankruptcy context, means at

least an entire claim on which relief may be granted.” In re Fugazy Exp., Inc., 982 F.2d 769, 775–

76 (2d Cir. 1992) (citations omitted). An order disposes of a discrete dispute only when it

“resolve[s] all of the issues pertaining to [that] claim, including issues as to the proper relief.” Id.

at 776.

          The instant appeal pertains only to the bankruptcy court’s September 2 decision and its

accompanying order. Notice Appeal 2. Appellants challenge several legal conclusions and findings

of fact within the bankruptcy court’s analysis “in deciding Plaintiff’s five distinct claims for the

specific performance of five contracts.” Id. These issues, however, are not final. While the

bankruptcy court may have determined the parties’ rights under the contested contracts, it




2
 I also may hear bankruptcy appeals “with leave of the court, from [] interlocutory orders and
decrees,” but appellants have not invoked this jurisdictional provision. 28 U.S.C. § 158(a)(3).


                                                   4
 Case 1:20-cv-04296-ARR Document 10 Filed 12/07/20 Page 5 of 7 PageID #: 248




explicitly declined to order any relief. Sept. 2 Decision 28. It dismissed both FMTB’s specific

performance claims and appellants’ breach-of-contract counterclaims without prejudice, finding

them premature before the court determined whether FMTB could assume the contracts at issue.

Id. Therefore, applying Fugazy, the September 2 decision and order could not have resolved all

the issues pertaining to either FMTB’s specific performance claim or appellants’ breach-of-

contract counterclaims because the bankruptcy court did not determine “the proper relief.” Fugazy,

982 F.2d at 776; see also In re Flour City Bagels, LLC, No. 16-CV-6667 (FPG), 2017 WL

1433339, at *2 (W.D.N.Y. Apr. 24, 2017) (holding that a bankruptcy court order denying a specific

performance motion in an adversary proceeding was not final because it merely rejected one form

of relief rather than resolving the entire claim); In re Duke & Benedict, Inc., 278 B.R. 334, 343

(S.D.N.Y. 2002) (finding declaratory order in adversary proceeding non-final partly because “none

of the relief sought in appellees’ complaint has been granted”). Holding otherwise would lead to

“piecemeal appeals.” Fugazy, 982 F.2d at 775.

        Appellants offer no case law supporting their argument that the September 2 decision and

order were final. Rather, appellants assert that they must be final because they “determined the

liability and the damages in the adversary proceeding,” which is docketed separately from the main

bankruptcy case. Appellants’ Opp’n 5. Appellants postulate, without support, that “[m]erely

because the Debtor must take steps in the Bankruptcy Case does not make the Adversary

Proceeding trial Order not final.” Id.

        This argument is both factually and legally incorrect. First, the bankruptcy court did not

determine damages. Sept. 2 Decision 28. Rather, it held that appellants could not seek damages at

this juncture and dismissed their damages claims without prejudice. Id.; Sept. 2 Order 2. Moreover,

to the extent that the bankruptcy court determined liability, “[i]t is a basic rule of finality that only




                                                   5
    Case 1:20-cv-04296-ARR Document 10 Filed 12/07/20 Page 6 of 7 PageID #: 249




when nothing save ministerial tasks relating to computation of damages remains can a mere

determination of liability be construed as a . . . final decision.” In re Integrated Res., Inc., 3 F.3d

49, 53 (2d Cir. 1993) (citation and quotation marks omitted); see also Flour City Bagels, 2017 WL

1433339, at *2 (“[T]he fact that the bankruptcy court’s order completely resolves the discrete legal

issues addressed therein is irrelevant. . . . [T]he relevant question is whether the bankruptcy court

order resolved a discrete claim within the larger bankruptcy case.” (quotation marks omitted)).

Adjudicating an assumption motion is far from a “ministerial task[].” Integrated Res., 3 F.3d at

53. Appellants opposed FMTB’s assumption motion, and had they prevailed, they would have had

no need for this appeal. See Appellee’s Mot. 7.

        Second, Fugazy’s rule that an order is final only if it resolves all issues regarding relief

does not admit the exception appellants propose. When a decision in an adversary proceeding

leaves relief as an open question, it cannot be final, even if it does so because relief must be

obtained through the separate bankruptcy case. See, e.g., In re Bradlees Stores, Inc., 210 B.R. 506,

508 (S.D.N.Y. 1997) (applying Fugazy to conclude bankruptcy court order was not final because

the plaintiff’s claims in the adversary proceeding could not be resolved before resolving the

plaintiff’s proofs of claim in its bankruptcy case).

        Finally, appellants contend that holding that the September 2 decision and order are not

final would lead to the absurd result that these decisions never will be final. Appellants’ Opp’n 5.

Not so. As appellee rightly notes, the bankruptcy court’s September 30 order granting the

assumption motion is final. Appellee’s Reply 3. Had appellants appealed that order, my review

necessarily would have included the bankruptcy court’s reasoning in the September 2 decision.3



3
  Appellants’ attempts to distinguish appellee’s cases on their facts are beside the point. See
Appellants’ Opp’n 6–7. Appellee used these cases to articulate the legal standards, not to make
factual comparisons. See Appellee’s Mot. 6–9.


                                                  6
 Case 1:20-cv-04296-ARR Document 10 Filed 12/07/20 Page 7 of 7 PageID #: 250




                                          CONCLUSION

         For the foregoing reasons, I grant appellee’s motion and dismiss the instant appeal. The

Clerk of Court is directed to enter judgment accordingly and close the case.



SO ORDERED.


                                                       ____/s/_________________
                                                       Allyne R. Ross
                                                       United States District Judge

Dated:          December 7, 2020
                Brooklyn, New York




                                                  7
